Judgment and order reversed and new trial ordered, with costs to appellant *804to abide the event, on the ground that upon the undisputed evidence in the ease the plaintiff was entitled to a recovery of $460, and, therefore, the verdict in favor of the defendant was against the weight of the evidence. Inasmuch as a new trial is ordered, attention should be called to the fact that error was committed in receipt of defendant’s Exhibits “ A,” “ B ” and “ J.” Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ,